DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 4 of U.S. Patent No. 11102706 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:
Claims 1, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 4 of U.S. Patent No. 11096113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:
Current APP# 17/405825
U.S. Pat No. 11102706 B2
U.S. Pat No. 11096113 B2
Claim 1
A method for acquiring system information (SI), comprising:
obtaining, by a terminal, a bitmap, wherein the bitmap comprises at least one bit;
determining, by the terminal, whether a value of a bit of the at least one bit indicates that SI corresponding to the bit needs to be acquired by the terminal by sending a system information request; and
in response to determining that the SI corresponding to the bit needs to be acquired by the terminal by sending a system information request, initiating, by the terminal, a system information request to a base station for acquiring the SI corresponding to the bit.
Claim 1
 A method for sending acquiring system information (SI), the method comprising:
receiving, by a terminal, a broadcast message from a network device, wherein the broadcast message indicates that the SI is not being periodically broadcast by the network device and comprises a plurality of sending occasions for on-demand sending of the SI;
in response to receiving the broadcast message, sending, by the terminal, a system information request to the network device for acquiring the SI;
selecting, by the terminal, a nearest sending occasion out of the plurality of sending occasions for acquiring the SI, wherein the nearest sending occasion is the earliest sending occasion that occurs after the terminal sends the system information request; and
acquiring, by the terminal, the SI on the selected sending occasion.
Claim 2
The method according to claim 1, wherein the system information request includes an index of the SI.
Claim 3
The method according to claim 1, wherein the system information request includes a bitmap, wherein the bitmap includes a bit, and wherein a value of the bit indicates that the terminal is requesting to acquire the SI from the network device.
Claim 4
The method according to claim 3, wherein the value of the bit is set as 1.
Claim 1
 A method for sending system information (SI) implemented at a terminal, the method comprising:
receiving a broadcast message sent by a network device,
wherein the broadcast message includes information identifying multiple periodic occasions for the network device to broadcast the SI and indication information for triggering the terminal to send an SI request to obtain the SI;
sending in response to the indication information, the SI request to the network device for acquiring the SI;
selecting a nearest occasion from the multiple periodic occasions; and
obtaining the SI that is broadcast by the network device on the selected nearest occasion of the multiple periodic occasions.
Claim 2
 The method according to the claim 1, wherein the SI request includes an index of the SI.
Claim 3
The method according to the claim 1, wherein the SI request includes a bitmap having a value of a bit that indicates the terminal is requesting the SI from the network device.
Claim 4
The method according to the claim 3, wherein the value of the bit is set as 1.
Claim 5
An apparatus for acquiring system information (SI), comprising:
at least one processor; and
a non-transitory memory storing instructions, wherein the instructions, when executed by the at least one processor, cause the apparatus perform operations comprising:
obtaining a bitmap, wherein the bitmap comprises at least one bit;
determining whether a value of a bit of the at least one bit indicates that SI corresponding to the bit needs to be acquired by the apparatus by sending a system information request; and
in response to determining that the SI corresponding to the bit needs to be acquired by the apparatus by sending a system information request, initiating a system information request to a base station for acquiring the SI corresponding to the bit.
Claim 1
 A method for sending acquiring system information (SI), the method comprising:
receiving, by a terminal, a broadcast message from a network device, wherein the broadcast message indicates that the SI is not being periodically broadcast by the network device and comprises a plurality of sending occasions for on-demand sending of the SI;
in response to receiving the broadcast message, sending, by the terminal, a system information request to the network device for acquiring the SI;
selecting, by the terminal, a nearest sending occasion out of the plurality of sending occasions for acquiring the SI, wherein the nearest sending occasion is the earliest sending occasion that occurs after the terminal sends the system information request; and
acquiring, by the terminal, the SI on the selected sending occasion.
Claim 2
The method according to claim 1, wherein the system information request includes an index of the SI.
Claim 3
The method according to claim 1, wherein the system information request includes a bitmap, wherein the bitmap includes a bit, and wherein a value of the bit indicates that the terminal is requesting to acquire the SI from the network device.
Claim 4
The method according to claim 3, wherein the value of the bit is set as 1.
Claim 1
 A method for sending system information (SI) implemented at a terminal, the method comprising:
receiving a broadcast message sent by a network device,
wherein the broadcast message includes information identifying multiple periodic occasions for the network device to broadcast the SI and indication information for triggering the terminal to send an SI request to obtain the SI;
sending in response to the indication information, the SI request to the network device for acquiring the SI;
selecting a nearest occasion from the multiple periodic occasions; and
obtaining the SI that is broadcast by the network device on the selected nearest occasion of the multiple periodic occasions.
Claim 2
 The method according to the claim 1, wherein the SI request includes an index of the SI.
Claim 3
The method according to the claim 1, wherein the SI request includes a bitmap having a value of a bit that indicates the terminal is requesting the SI from the network device.
Claim 4
The method according to the claim 3, wherein the value of the bit is set as 1.
Claim 9
A non-transitory computer-readable medium having processor-executable instructions stored thereon for acquiring system information (SI), wherein the processor-executable instructions, when executed, facilitate:
obtaining a bitmap, wherein the bitmap comprises at least one bit;
determining whether a value of a bit of the at least one bit indicates that SI corresponding to the bit needs to be acquired by sending a system information request; and
in response to determining that the SI corresponding to the bit needs to be acquired by sending a system information request, initiating a system information request to a base station for acquiring the SI corresponding to the bit.
Claim 1
 A method for sending acquiring system information (SI), the method comprising:
receiving, by a terminal, a broadcast message from a network device, wherein the broadcast message indicates that the SI is not being periodically broadcast by the network device and comprises a plurality of sending occasions for on-demand sending of the SI;
in response to receiving the broadcast message, sending, by the terminal, a system information request to the network device for acquiring the SI;
selecting, by the terminal, a nearest sending occasion out of the plurality of sending occasions for acquiring the SI, wherein the nearest sending occasion is the earliest sending occasion that occurs after the terminal sends the system information request; and
acquiring, by the terminal, the SI on the selected sending occasion.
Claim 2
The method according to claim 1, wherein the system information request includes an index of the SI.
Claim 3
The method according to claim 1, wherein the system information request includes a bitmap, wherein the bitmap includes a bit, and wherein a value of the bit indicates that the terminal is requesting to acquire the SI from the network device.
Claim 4
The method according to claim 3, wherein the value of the bit is set as 1.
Claim 1
 A method for sending system information (SI) implemented at a terminal, the method comprising:
receiving a broadcast message sent by a network device,
wherein the broadcast message includes information identifying multiple periodic occasions for the network device to broadcast the SI and indication information for triggering the terminal to send an SI request to obtain the SI;
sending in response to the indication information, the SI request to the network device for acquiring the SI;
selecting a nearest occasion from the multiple periodic occasions; and
obtaining the SI that is broadcast by the network device on the selected nearest occasion of the multiple periodic occasions.
Claim 2
 The method according to the claim 1, wherein the SI request includes an index of the SI.
Claim 3
The method according to the claim 1, wherein the SI request includes a bitmap having a value of a bit that indicates the terminal is requesting the SI from the network device.
Claim 4
The method according to the claim 3, wherein the value of the bit is set as 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HE et al. (US Pub. No. 2019/0223082 A1).

	Regarding claim 1, HE teaches a method for acquiring system information (SI) (see Fig. 2), comprising:
	obtaining, by a terminal, a bitmap, wherein the bitmap comprises at least one bit (see [0115]… system message can be used by the UE (i.e. terminal) to obtain the system information and the information indication list….the system information broadcasted by the network side (i.e. base station) device periodically is MIB, SIB1, and SIB2, and the on-demand system information is SIB3-SIB8, the list of the on-demand system information may be an index list {SIB3, SIB4, SIB8} of SIB3-SIB8, may also be a bitmap {00111111000000000000} indicating the SIB index, where the bitmap indicates whether SIB1-SIBn (n is a positive integer, for example, n=20) is included in the on-demand system information…..; now refer to [0117]… the system message broadcasted by the network side periodically does not include an on-demand system information list, and one bit in the system message broadcasted by the network side periodically indicates whether or not the on-demand system information is included…);
	determining, by the terminal, whether a value of a bit of the at least one bit indicates that SI corresponding to the bit needs to be acquired by the terminal by sending a system information request; in response to determining that the SI corresponding to the bit needs to be acquired by the terminal by sending a system information request, initiating, by the terminal, a system information request to a base station for acquiring the SI corresponding to the bit (already stated above; see [0117].. the system message broadcasted by the network side periodically does not include an on-demand system information list, and one bit in the system message broadcasted by the network side periodically indicates whether or not the on-demand system information is included. That is, if the system information area (area with the same system information, such as a cell) contains on-demand system information, it is denoted by 1; otherwise, it is denoted by 0. When the UE can determine whether the network side device has the on-demand system information according to the indication information, if yes, the network side device may request the required system information, and if not, the network side device may not request…..).

	Regarding claim 2, HE teaches as per claim 1, wherein the bitmap is a latest bitmap; see [0115] it is latest one.

	Regarding claim 3, HE teaches as per claim 1, wherein a change in the bitmap is not notified to the terminal via a paging message; as per [0003] … when a UE newly accesses a cell or a broadcast message changes, system information is broadcasted. At present, all system information are broadcasted each time, that is, system information including MIB, SIB1, and SI, where SI includes SIB2-SIB20. Of course, the system information may include more information; now refer to [0016, 0115 and 0117] wherein paging message is not used.

	Regarding claim 4, HE teaches as per claim 1, wherein obtaining the bitmap comprises: receiving a broadcast message from the base station, wherein the broadcast message comprises the bitmap; already discussed above; see [0115, 0117].

	Regarding claim 5, HE teaches an apparatus for acquiring system information (SI), comprising: at least one processor; and a non-transitory memory storing instructions, wherein the instructions, when executed by the at least one processor, cause the apparatus perform operations comprising (see Fig. 2), comprising:
	obtaining a bitmap, wherein the bitmap comprises at least one bit (see [0115]… system message can be used by the UE (i.e. apparatus) to obtain the system information and the information indication list….the system information broadcasted by the network side device (i.e. base station) periodically is MIB, SIB1, and SIB2, and the on-demand system information is SIB3-SIB8, the list of the on-demand system information may be an index list {SIB3, SIB4, SIB8} of SIB3-SIB8, may also be a bitmap {00111111000000000000} indicating the SIB index, where the bitmap indicates whether SIB1-SIBn (n is a positive integer, for example, n=20) is included in the on-demand system information…..; now refer to [0117]… the system message broadcasted by the network side periodically does not include an on-demand system information list, and one bit in the system message broadcasted by the network side periodically indicates whether or not the on-demand system information is included…);
	determining whether a value of a bit of the at least one bit indicates that SI corresponding to the bit needs to be acquired by the apparatus by sending a system information request; in response to determining that the SI corresponding to the bit needs to be acquired by the apparatus by sending a system information request, initiating, by the terminal, a system information request to a base station for acquiring the SI corresponding to the bit (already stated above; see [0117].. the system message broadcasted by the network side periodically does not include an on-demand system information list, and one bit in the system message broadcasted by the network side periodically indicates whether or not the on-demand system information is included. That is, if the system information area (area with the same system information, such as a cell) contains on-demand system information, it is denoted by 1; otherwise, it is denoted by 0. When the UE can determine whether the network side device has the on-demand system information according to the indication information, if yes, the network side device may request the required system information, and if not, the network side device may not request…..).

	Regarding claim 6, HE teaches as per claim 5, wherein the bitmap is a latest bitmap; see [0115] it is latest one.

	Regarding claim 7, HE teaches as per claim 5, wherein the apparatus is not notified of a change in the bitmap via a paging message; as per [0003] … when a UE newly accesses a cell or a broadcast message changes, system information is broadcasted. At present, all system information are broadcasted each time, that is, system information including MIB, SIB1, and SI, where SI includes SIB2-SIB20. Of course, the system information may include more information; now refer to [0016, 0115 and 0117] wherein paging message is not used.

	Regarding claim 8, HE teaches as per claim 5, wherein obtaining the bitmap comprises: receiving a broadcast message from the base station, wherein the broadcast message comprises the bitmap; already discussed above; see [0115, 0117].

	Regarding claim 9, HE teaches a non-transitory computer-readable medium having processor-executable instructions stored thereon for acquiring system information (SI), wherein the processor-executable instructions, when executed, facilitate (see Fig. 2):
	obtaining a bitmap, wherein the bitmap comprises at least one bit (see [0115]… system message can be used by the UE to obtain the system information and the information indication list….the system information broadcasted by the network side device (i.e. base station) periodically is MIB, SIB1, and SIB2, and the on-demand system information is SIB3-SIB8, the list of the on-demand system information may be an index list {SIB3, SIB4, SIB8} of SIB3-SIB8, may also be a bitmap {00111111000000000000} indicating the SIB index, where the bitmap indicates whether SIB1-SIBn (n is a positive integer, for example, n=20) is included in the on-demand system information…..; now refer to [0117]… the system message broadcasted by the network side periodically does not include an on-demand system information list, and one bit in the system message broadcasted by the network side periodically indicates whether or not the on-demand system information is included…);
	determining whether a value of a bit of the at least one bit indicates that SI corresponding to the bit needs to be acquired by sending a system information request; in response to determining that the SI corresponding to the bit needs to be acquired sending a system information request, initiating, by the terminal, a system information request to a base station for acquiring the SI corresponding to the bit (already stated above; see [0117].. the system message broadcasted by the network side periodically does not include an on-demand system information list, and one bit in the system message broadcasted by the network side periodically indicates whether or not the on-demand system information is included. That is, if the system information area (area with the same system information, such as a cell) contains on-demand system information, it is denoted by 1; otherwise, it is denoted by 0. When the UE can determine whether the network side device has the on-demand system information according to the indication information, if yes, the network side device may request the required system information, and if not, the network side device may not request…..).

	Regarding claim 10, HE teaches as per claim 9, wherein the bitmap is a latest bitmap; see [0115] it is latest one.

	Regarding claim 11, HE teaches as per claim 9, wherein obtaining the bitmap comprises: receiving a broadcast message from the base station, wherein the broadcast message comprises the bitmap; already discussed above; see [0115, 0117].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468